 

 

Case 1:19-cv-02182-CCB Document1 Filed 07/24/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

JESSICA LYNN MONK #
1008 Doyle Road
Street, Maryland. 21154 *
Plaintiff . *
Vs. *
UNITED STATES OF AMERICA *
_, SERVE ON: *
a William Barr
Attorney General #
U.S. Department of Justice
950 Pennsylvania Avenue *

Washington, D.C. 20530-0001

| SERVE ON: CASE NO.:

Robert K. Hur *
United States Attorney
District of Maryland #
36 South Charles Street, 4t4 Floor
Baltimore, Maryland. 21201 *
And; *
UNITED STATE POSTAL SERVICE *
475 L’Enfant Plaza
SW Washington, D.C. 20590 ¥
SERVE ON: *
Thomas J. Marshall
General Counsel *
United State Postal Service
475 L’Enfant Plaza *
SW Washington, D.C. 20590
*
Defendants
*
* * * 2k * * * 2k *

COMPLAINT

 

 
 

Case 1:19-cv-02182-CCB Document1 Filed 07/24/19 Page 2 of 7

NOW COMES the Plaintiff Jessica Lynn Monk, by and through her attorneys, Milton |
P. Warren, Esq., and Jack Terziu, Jr., Esq., and sues Defendant United States of America and
Defendant United States Postal Service and for her cause of action respectfully states:

INTRODUCTION
This action for personal injury based on negligence is brought against the United

States of America and the United States Postal Service, (hereinafter referred to as “Defendant”)
pursuant to the Federal Tort Claims Act, U.S.C., 1346 (b), 2401 (b), and 2671-2680. Plaintiff
Jessica Lynn Monk is a civilian who was injured while driving her automobile on a public
roadway located in Harford County, State of Maryland on the subject date of occurrence and
was injured as a result of alleged negligence by United States Postal Service mail truck

operator Marilyn Ruth Poe, who was at all times relevant to the matters alleged in this

 

Complaint an employee, agent and/or servant of Defendant United States Postal Service, which .
is an independent agency of the executive branch of the United States government. Jessica
Lynn Monk sustained bodily injuries at the said motor vehicle collision site due to the
_ negligence of the United States Postal Service.

PARTIES, JURISDICTION AND VENUE
1. At all times relevant herein the Jessica Lynn Monk was and is a resident of Harford
County, State of Maryland.
2. At all times relevant to the matters alleged in this Complaint, the Defendant is the
| United States of America, who, through its agency, Defendant United States Postal Service,
owns and operates, the subject United State mail truck, the white 1988 Chevrolet model LLV,
, ? VIN:1GBBS10EXJ2306072, involved in the subject motor vehicle collision dated June 2,
2017.

3. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

 
a

Case 1:19-cv-02182-CCB Document1 Filed 07/24/19 Page 3 of 7

1346(b).

4. Venue is proper in this District pursuant to 28 U.S.C. 1402(b) because Maryland is

where the Plaintiff resides and where the subject occurrence took place.

TIMELINESS
5. This action is timely filed pursuant to 28 U.S.C. 2675(a) because an administrative
claim was timely presented to and filed with the United States Postal Service, Office of the
General Counsel, Office of General Law on January 23, 2019. (Exhibit A attached
Hereto). Acknowledgment and determination of said claim was given to our office on
January 25, 2019. (Exhibit B attached hereto). From this time, we are permitted to six (6)
months — until July 23, 2019, pursuant to 39 C.F.R. 912.6(c) to file suit in the appropriate
court.
FACTS COMMON TO ALL COUNTS
Plaintiff adopts by reference the allegations contained in paragraphs above of this

Complaint with the same effect as if herein fully set forth. |

6. On or about June 2, 2017, at approximately 12:00 P.M., the Plaintiff Jessica Lynn

Monk was driving her automobile southbound on Maryland Route 165 approaching the !

intersection of same with Graceton Road, a roadway controlled by a ‘stop sign’ traffic control !

device. As the Plaintiff approached said intersection, suddenly and without any warning, the

operator of the Defendant’s vehicle, United States Postal Service employee Marilyn Ruth Poe, |

failed to yield the right of way to Plaintiffs favored vehicle and struck the front end of |

Plaintiff's vehicle thereby causing the Plaintiff's vehicle to overturn, thereby causing the |

Plaintiff to strike the interior of her vehicle violently resulting in several bodily injuries to the

Plaintiff as alleged hereinbelow.

 

 
Case 1:19-cv-02182-CCB Document1 Filed 07/24/19 Page 4 of 7

COUNT ONE
(NEGLIGENCE)

Plaintiff Jessica Lynn Monk adopts by reference the allegations contained in
paragraphs above of this Complaint with the same effect as if herein fully set forth and sues
Defendant United States of America and Defendant United States Postal Service and for cause
of action states:
7. On the day and at the time of the accident which is the subject matter of this
Complaint, Defendant operator Marilyn Ruth Poe was acting as the agent, servant and/or
employee of Defendant United States Postal Service.
8. That the Defendants were negligent in the following manner:

a. Failing to yield to another favored motor vehicle in violation of §21-401, et

seq., Transportation Article, Maryland Annotated Code;

b. Failing to control a vehicle so as to avoid injury to nearby persons;

c. Driving negligently;

d. Negligently and recklessly operating a motor vehicle as a general manner;
. Failing to keep a proper lookout; and in other general respects negligently

operated a motor vehicle.

9. The collision was caused solely and proximately by the negligence of Defendant
United States Postal Service without any negligence or want of due care on the part of the
Plaintiff thereunto directly contributing.

10. Asadirect and proximate result of the aforesaid acts of negligence, the Plaintiff was
suddenly thrown against the inside of the automobile in which she was driving and received
severe, painful and permanent injuries to various parts of her body, including but not limited

to permanent spinal cord injury(s), lacerations, muscle strains and sprains, bruising, as well as

 

 
 

Case 1:19-cv-02182-CCB Document1 Filed 07/24/19 Page 5 of 7

severe and protracted shock to her nervous system, all of which have caused her and will
continue to cause her great pain and mental anguish.
11. Asa further direct result of the negligence of the Defendant, the Plaintiff has been
forced to expend and will continue to expend in the future large sums of money for
hospitalization, x-rays, doctors, nurses, medical treatment and medicines in the treatment of
the aforesaid injuries, and the Plaintiff have been forced to sustain a permanent disfigurement,
loss of strength and range of motion, property damage, diminution of earning capacity and
other general losses.

WHEREFORE, Plaintiff Jessica Lynn Monk brings this suit against the Defendant
United States of America and Defendant United States Postal Service and claims damages
under Negligence for economic damages, non-economic damages and compensatory damages
in the amount of One Million, Two Hundred Thousand Dollars ($1,200,000.00), plus costs. :

COUNT TWO
(NEGLIGENT HIRING, RETENTION AND/OR SUPERVISION)

Plaintiff Jessica Lynn Monk, by her attorneys Milton P. Warren, Esq., and Jack Terziu, :
Jr., Esq., sues the Defendant United States of America and Defendant United States Postal
Service and for cause of action states:
12. Plaintiff Jessica Lynn Monk incorporates the facts and allegations contained in
paragraphs one (1) through eleven (11) inclusive herein, as if fully set forth herein.
13. That at all times relevant to this case, Defendant United State Postal Service employed |
Marilyn Ruth Poe as the driver of the subject postal mail truck involved in the subject |
occurrence.
14. That upon information and belief, the Defendant United States Postal Service driver

Marilyn Ruth Poe was involved in three (3) prior motor vehicle incidents and/or collisions

 

 

 
Case 1:19-cv-02182-CCB Document1 Filed 07/24/19 Page 6 of 7

prior to the subject motor vehicle incident and/or collision dated June 2, 2017, giving rise to
the filing of this Complaint.

15. That the Defendants United States of America and Defendant United States Postal
Service knew or should have known of this significant prior driving history of employee
Marilyn Ruth Poe.

16. That the Defendant United States of America and Defendant United States Postal
Service had a duty to use reasonable care to select an employee who was competent and fit to
perform the duties of a postal mail carrier. The Defendant United States of America and
Defendant United States Postal Service had actual knowledge of postal carrier Marilyn Ruth
Poe’s prior driving history indicating collisions and/or prior acts of motor vehicle negligence.
The Defendant United States of America and Defendant United States Postal Service allowed
postal carrier Marilyn Ruth Poe to continue to deliver mail while driving on Maryland roads
with a reasonable and prudent employer would not have ignored such indications of Marilyn
Ruth Poe’s unfitness for such duties. The Defendant United States of America and Defendant :
United States Postal Service knew or should have known that Marilyn Ruth Poe would be
likely to be in contact with other drivers on Maryland roadways and/or member of the general |
public. That the Plaintiff Jessica Lynn Monk was a member of the public who would
foreseeably come into contact with defendant employee Marilyn Ruth Poe on a Maryland
roadway. Therefore, the Defendant United States of America and Defendant United States
Postal Service owed such a duty to Plaintiff Jessica Lynn Monk and such duty was breached.
17. Because of Marilyn Ruth Poe’s prior driving history of collisions and/or occurrences,
the likelihood of the risk of her being causing another motor vehicle collision with a member
of the public was foreseeable. The Defendant United States of America and Defendant United

States Postal Service knew or should have known that defendant employee Marilyn Ruth Poe |

 

 

 
 

 

Case 1:19-cv-02182-CCB Document1 Filed 07/24/19 Page 7 of 7

was not competent or fit for the duties of postal truck carrier and/or driver. The Defendant
United States of America and Defendant United States Postal Service breached their duty to
use reasonable care to select an employee that was competent and fit for the position of postal
carrier and/or driver.

18. Asaresult of Defendants’ negligence in hiring, retaining and/or supervising Marilyn
Ruth Poe in the position of postal carrier and/or postal driver, Plaintiff Jessica Lynn Monk was
severely injured as alleged.

WHEREFORE, the Plaintiff Jessica Lynn Monk brings this suit against the
Defendants United States of America and United States Postal Service under Negligent
Hiring, Retention and/or Supervision for economic damages, non-economic damages and
compensatory damages in the amount of One Million, Two Hundred Thousand Dollars

($1,200,000.00), plus costs.

 

 

 

fs/ Jack Terziu, Jr., Esq. /s/ Milton P. Warren, Esq.

Jack Terziu, Jr. (Fed.Bar No. 28836) Milton P. Warren (Fed.Bar No. 28817)
2211 Eastern Boulevard 204 W. Jarrettsville Road

Baltimore, Maryland. 21220 Forest Hill, Maryland. 21050

(410) 443-570-8029 (410) 979-4500

(410) 687-4744 (fax) 410-420-9448 (fax)

to

  

 

Attorney jor

 

 

 
